Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The examiner did not find new matter. New Claims 25-32 correspond to the previous apparatus and functional language claims in method format.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 23-25, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kimoni et al (USPGPN 20170208426) in view of Namuduri et al (USPGPN 20160185225) and Huang et al (USPGPN 20150309547)
Independent Claim 1, Kimoni teaches a battery operated asset tracker (¶[84], Figs. 1A-35D), comprising: a battery unit (124), comprising a rechargeable battery (¶’s [55, 56] describes charging the battery, which one having ordinary skill in the art understands to mean it is rechargeable), a power management controller coupled with the battery unit and adapted to received, from two or more sensors, input signals related to performance parameters of the rechargeable battery (¶’s [06, 50, 54, 70, 108], sensors for battery life and sensors for time to display the battery life in bars and life in time remaining), and control charging and discharging of the lithium ion battery of the battery unit by selectively charging the lithium ion battery (charging described in ¶’s [55, 56], which means a controller is used for it, even if USB controller, ¶[56] describes a microcontroller being the controller, which one of ordinary skill in the art would understand to be the controller of the asset tracker, see also ¶’s [65,79,80,111,114), and the battery unit powering the battery operated asset tracker (¶[84]).
Kimoni is silent to the battery unit comprises a rechargeable lithium ion battery and a supercapacitor, two or more battery sensors (to advance prosecution), and the power management controller control charging of the battery unit by routing received electrical power to the rechargeable lithium ion battery to recharge the rechargeable lithium ion battery or routing received electrical power to the supercapacitor to charge the supercapacitor based on the received input signal and control discharging of the battery unit by providing electrical power from the rechargeable lithium ion battery and providing electrical power from the rechargeable lithium ion battery to power the device or providing electrical power from the supercapacitor to power the device via discharging; the routing based on predefined values for the performance parameters related to the received input signals. Kimoni is silent to the routing is based on an age of the lithium ion battery & a number of charge/discharge cycles of the lithium ion battery.
Namuduri teaches device comprises (computer system described by electronic control module of ¶[65], see Figs. 1-3) the battery unit comprises a rechargeable lithium ion battery (42, see ¶[34]) and a supercapacitor (ultracapacitor 40, see ¶[34], where one having ordinary skill in the art understands that a supercapacitor is also known as an ultracapacitor), two or more battery sensors (¶’s [66, 73] describes sensing of ambient temperature, temperature, and state of charge of the battery unit elements by sensors [plurality here emphasized, as at least 6 are required here for the and part of the and/or]), and the power management controller (96, 98, see ¶’s [65-70, 72-77]) control charging of the battery unit by routing received electrical power to the rechargeable lithium ion battery to recharge the rechargeable lithium ion battery or routing received electrical power to the supercapacitor to charge the supercapacitor based on the received input signal and control discharging of the battery unit by providing electrical power from the rechargeable lithium ion battery (¶’s [68-70, 73, 74, 76-78] describes both of these scenarios) and providing electrical power from the rechargeable lithium ion battery to power the device or providing electrical power from the supercapacitor to power the device (¶’s [68-70, 73, 74, 76-78] describes both of these scenarios); the routing based on predefined values for the performance parameters related to the received input signals. (see Namuduri ¶’s [73, 84-89, 107, 112, esp. 84-89 & 107] describes both being below and above the temperature thresholds, with ¶[107] describing power received from ultra/supercapacitor 42 being used to charge battery 40 when the ambient temperature is below a threshold).
One having ordinary skill in the art understands that by having two different power sources it serves to solve the problem of having a backup power source in case one of them fails [damage]/runs out of power (thus improved longevity). Furthermore, one having ordinary skill in the art understands that a battery will be able to store charge longer and with more power while a supercapacitor can handle higher power input/output rates along with more charging/discharging cycling, thus having a dual system serves to improve the flexibility and longevity (reduced damage and longer charge being able to be held). In addition, by checking for temperature and state of charge SOC it serves to improve safety and longevity by stopping charging/discharging when hitting limits of SOC and temperature, as one having ordinary skill in the art understands. All of these problems are solved by these elements from Namuduri, both Namuduri and Kimoni teach analogous arts of battery systems with charging/discharging, and with Namuduri being a hybrid electric vehicle (see at least abstract), both Namuduri and Kimoni are in the analogous arts of battery powered controllers.
It would have been obvious to a person having ordinary skill in the art to modify Kimoni with Namuduri to provide improved flexibility, longevity, and safety.
The applicant has simply argued that the combination of references used for claim 1 (i.e. Kimoni and Namuduri) do not teach a broader version of Claims 1, 23, and 24. The examiner respectfully disagrees. In Claims 23 and 24, the examiner noted that ¶’s [73, 84-89, 107, 112, esp. 84-89 & 107], again the examiner notes especially ¶’s [84-89 & 107], of Namuduri teaches the comparison of input signals to predefined values to the performance parameters related to the received input signals. For the applicant’s convenience, see below:

    PNG
    media_image1.png
    397
    905
    media_image1.png
    Greyscale

It is noted in ¶’s [84, 85] that the ambient temperature is compared to the predefined “Threshold_ColdCrank temperature” to determine which power source to discharge. Power levels (i.e. State of Charge [SOC]) are also inherently compared to predefined levels.

    PNG
    media_image2.png
    1055
    909
    media_image2.png
    Greyscale

It is noted in ¶’s [86, 87] that the ambient temperature and power levels are compared (ambient temperature to a predefined “AutoStart_Temp_Limit” while power level to inherent predefined threshold in the programming of the controller).

    PNG
    media_image3.png
    684
    907
    media_image3.png
    Greyscale

In ¶’s [87-89], Namuduri explicitly compares SOCs to a predefined value for the performance parameter (ESS1_AutoStart_LowerLimit) while again the temperatures are compared together. While for ¶[107], it is more of the same. In fact, Kimoni teaches the routing of power from storage devices based on comparison of input values to predefined values for the performance parameters (see e.g. SOC in ¶[06]), but Kimoni only describes this routing for a single energy storage device per system.

    PNG
    media_image4.png
    568
    909
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    684
    848
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    680
    815
    media_image6.png
    Greyscale

As the applicants only employed a broader version of the limitations of the dependent claims in their amendments, and omitted to argue why the rejections, and the citations from the dependent claims were improper, the rejections stand. Therefore, the applicant’s arguments have been respectfully refuted.
Kimoni is silent to the routing is based on an age of the lithium ion battery & a number of charge/discharge cycles of the lithium ion battery.
Huang teaches the routing is based on an age of the lithium ion battery & a number of charge/discharge cycles of the lithium ion battery. (Figs. 3 & 4, ¶’s [17, 22, 29, 41, 85, esp. 17, 41, 85] describes that the internal resistance is used for the routing, where the internal resistance is both based upon and calculated by the use of the age and charge/discharge cycle number of the batteries, where one of the batteries would apply to the batteries of the combination of Kimoni and Namuduri and the other battery would apply to the ultra/super capacitor of the combination). Huang teaches this method serves to improve the lifetime of the batteries (¶[05]) and power efficiency (¶’s [17, 05, 63, 93, 95, 98, 99]). One having ordinary skill in the art understands that taking into account health of the energy storage devices along with the current parameters of the energy storage devices serves to improve the safety of the system, as a battery system which does not take these features into account risk gassing, explosions, fire, heat damage, etc. Thus, this prior art combination is analogous together and to the present application.
It would have been obvious to a person having ordinary skill in the art to modify Kimoni in view of Namuduri with Huang to provide improved efficiency and lifetime.
Independent Claim 25, Kimoni teaches a method (¶[84], Figs. 1A-35D) comprising: receiving, by a power management controller of a battery-operated asset tracker (¶[84]), from two or more sensors, input signals related to performance parameters (¶’s [06, 50, 54, 70, 108], sensors for battery life and sensors for time to display the battery life in bars and life in time remaining) of a rechargeable lithium ion battery (¶’s [55, 56] describes charging the battery, which one having ordinary skill in the art understands to mean it is rechargeable); controlling, by the power management controller of the battery-operated asset tracker, charging and discharging of the lithium ion battery of the battery unit by selectively charging the lithium ion battery (charging described in ¶’s [55, 56], which means a controller is used for it, even if USB controller, ¶[56] describes a microcontroller being the controller, which one of ordinary skill in the art would understand to be the controller of the asset tracker, see also ¶’s [65, 79, 80, 111, 114)
Kimoni is silent to the battery unit comprises a rechargeable lithium ion battery and a supercapacitor, two or more battery sensors (to advance prosecution), and the power management controller control charging of the battery unit by routing received electrical power to the rechargeable lithium ion battery to recharge the rechargeable lithium ion battery or routing received electrical power to the supercapacitor to charge the supercapacitor based on the received input signal and control discharging of the battery unit by providing electrical power from the rechargeable lithium ion battery and providing electrical power from the rechargeable lithium ion battery to power the device or providing electrical power from the supercapacitor to power the device via discharging; the routing based on predefined values for the performance parameters related to the received input signals. Kimoni is silent to the routing is based on an age of the lithium ion battery & a number of charge/discharge cycles of the lithium ion battery.
Namuduri teaches device comprises (computer system described by electronic control module of ¶[65], see Figs. 1-3) the battery unit comprises a rechargeable lithium ion battery (42, see ¶[34]) and a supercapacitor (ultracapacitor 40, see ¶[34], where one having ordinary skill in the art understands that a supercapacitor is also known as an ultracapacitor), two or more battery sensors (¶’s [66, 73] describes sensing of ambient temperature, temperature, and state of charge of the battery unit elements by sensors [plurality here emphasized, as at least 6 are required here for the and part of the and/or]), and the power management controller (96, 98, see ¶’s [65-70, 72-77]) control charging of the battery unit by routing received electrical power to the rechargeable lithium ion battery to recharge the rechargeable lithium ion battery or routing received electrical power to the supercapacitor to charge the supercapacitor based on the received input signal and control discharging of the battery unit by providing electrical power from the rechargeable lithium ion battery (¶’s [68-70, 73, 74, 76-78] describes both of these scenarios) and providing electrical power from the rechargeable lithium ion battery to power the device or providing electrical power from the supercapacitor to power the device (¶’s [68-70, 73, 74, 76-78] describes both of these scenarios); the routing based on predefined values for the performance parameters related to the received input signals. (see Namuduri ¶’s [73, 84-89, 107, 112, esp. 84-89 & 107] describes both being below and above the temperature thresholds, with ¶[107] describing power received from ultra/supercapacitor 42 being used to charge battery 40 when the ambient temperature is below a threshold).
One having ordinary skill in the art understands that by having two different power sources it serves to solve the problem of having a backup power source in case one of them fails [damage]/runs out of power (thus improved longevity). Furthermore, one having ordinary skill in the art understands that a battery will be able to store charge longer and with more power while a supercapacitor can handle higher power input/output rates along with more charging/discharging cycling, thus having a dual system serves to improve the flexibility and longevity (reduced damage and longer charge being able to be held). In addition, by checking for temperature and state of charge SOC it serves to improve safety and longevity by stopping charging/discharging when hitting limits of SOC and temperature, as one having ordinary skill in the art understands. All of these problems are solved by these elements from Namuduri, both Namuduri and Kimoni teach analogous arts of battery systems with charging/discharging, and with Namuduri being a hybrid electric vehicle (see at least abstract), both Namuduri and Kimoni are in the analogous arts of battery powered controllers.
It would have been obvious to a person having ordinary skill in the art to modify Kimoni with Namuduri to provide improved flexibility, longevity, and safety.
The applicant has simply argued that the combination of references used for claim 1 (i.e. Kimoni and Namuduri) do not teach a broader version of Claims 1, 23, and 24. The examiner respectfully disagrees. In Claims 23 and 24, the examiner noted that ¶’s [73, 84-89, 107, 112, esp. 84-89 & 107], again the examiner notes especially ¶’s [84-89 & 107], of Namuduri teaches the comparison of input signals to predefined values to the performance parameters related to the received input signals. For the applicant’s convenience, see below:

    PNG
    media_image1.png
    397
    905
    media_image1.png
    Greyscale

It is noted in ¶’s [84, 85] that the ambient temperature is compared to the predefined “Threshold_ColdCrank temperature” to determine which power source to discharge. Power levels (i.e. State of Charge [SOC]) are also inherently compared to predefined levels.

    PNG
    media_image2.png
    1055
    909
    media_image2.png
    Greyscale

It is noted in ¶’s [86, 87] that the ambient temperature and power levels are compared (ambient temperature to a predefined “AutoStart_Temp_Limit” while power level to inherent predefined threshold in the programming of the controller).

    PNG
    media_image3.png
    684
    907
    media_image3.png
    Greyscale

In ¶’s [87-89], Namuduri explicitly compares SOCs to a predefined value for the performance parameter (ESS1_AutoStart_LowerLimit) while again the temperatures are compared together. While for ¶[107], it is more of the same. In fact, Kimoni teaches the routing of power from storage devices based on comparison of input values to predefined values for the performance parameters (see e.g. SOC in ¶[06]), but Kimoni only describes this routing for a single energy storage device per system.

    PNG
    media_image4.png
    568
    909
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    684
    848
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    680
    815
    media_image6.png
    Greyscale

As the applicants only employed a broader version of the limitations of the dependent claims in their amendments, and omitted to argue why the rejections, and the citations from the dependent claims were improper, the rejections stand. Therefore, the applicant’s arguments have been respectfully refuted.
Kimoni is silent to the routing is based on an age of the lithium ion battery & a number of charge/discharge cycles of the lithium ion battery.
Huang teaches the routing is based on an age of the lithium ion battery & a number of charge/discharge cycles of the lithium ion battery. (Figs. 3 & 4, ¶’s [17, 22, 29, 41, 85, esp. 17, 41, 85] describes that the internal resistance is used for the routing, where the internal resistance is both based upon and calculated by the use of the age and charge/discharge cycle number of the batteries, where one of the batteries would apply to the batteries of the combination of Kimoni and Namuduri and the other battery would apply to the ultra/super capacitor of the combination). Huang teaches this method serves to improve the lifetime of the batteries (¶[05]) and power efficiency (¶’s [17, 05, 63, 93, 95, 98, 99]). One having ordinary skill in the art understands that taking into account health of the energy storage devices along with the current parameters of the energy storage devices serves to improve the safety of the system, as a battery system which does not take these features into account risk gassing, explosions, fire, heat damage, etc. Thus, this prior art combination is analogous together and to the present application.
It would have been obvious to a person having ordinary skill in the art to modify Kimoni in view of Namuduri with Huang to provide improved efficiency and lifetime.
Kimoni is silent to the battery unit comprises a rechargeable lithium ion battery and a supercapacitor, two or more battery sensors (to advance prosecution), and the power management controller control charging of the battery unit by routing received electrical power to the rechargeable lithium ion battery to recharge the rechargeable lithium ion battery or routing received electrical power to the supercapacitor to charge the supercapacitor based on the received input signal and control discharging of the battery unit by providing electrical power from the rechargeable lithium ion battery and providing electrical power from the rechargeable lithium ion battery to power the device or providing electrical power from the supercapacitor to power the device via discharging; the routing based on predefined values for the performance parameters related to the received input signals. Kimoni is silent to the routing is based on an age of the lithium ion battery & a number of charge/discharge cycles of the lithium ion battery.
Namuduri teaches device comprises (computer system described by electronic control module of ¶[65], see Figs. 1-3) the battery unit comprises a rechargeable lithium ion battery (42, see ¶[34]) and a supercapacitor (ultracapacitor 40, see ¶[34], where one having ordinary skill in the art understands that a supercapacitor is also known as an ultracapacitor), two or more battery sensors (¶’s [66, 73] describes sensing of ambient temperature, temperature, and state of charge of the battery unit elements by sensors [plurality here emphasized, as at least 6 are required here for the and part of the and/or]), and the power management controller (96, 98, see ¶’s [65-70, 72-77]) control charging of the battery unit by routing received electrical power to the rechargeable lithium ion battery to recharge the rechargeable lithium ion battery or routing received electrical power to the supercapacitor to charge the supercapacitor based on the received input signal and control discharging of the battery unit by providing electrical power from the rechargeable lithium ion battery (¶’s [68-70, 73, 74, 76-78] describes both of these scenarios) and providing electrical power from the rechargeable lithium ion battery to power the device or providing electrical power from the supercapacitor to power the device (¶’s [68-70, 73, 74, 76-78] describes both of these scenarios); the routing based on predefined values for the performance parameters related to the received input signals. (see Namuduri ¶’s [73, 84-89, 107, 112, esp. 84-89 & 107] describes both being below and above the temperature thresholds, with ¶[107] describing power received from ultra/supercapacitor 42 being used to charge battery 40 when the ambient temperature is below a threshold).
One having ordinary skill in the art understands that by having two different power sources it serves to solve the problem of having a backup power source in case one of them fails [damage]/runs out of power (thus improved longevity). Furthermore, one having ordinary skill in the art understands that a battery will be able to store charge longer and with more power while a supercapacitor can handle higher power input/output rates along with more charging/discharging cycling, thus having a dual system serves to improve the flexibility and longevity (reduced damage and longer charge being able to be held). In addition, by checking for temperature and state of charge SOC it serves to improve safety and longevity by stopping charging/discharging when hitting limits of SOC and temperature, as one having ordinary skill in the art understands. All of these problems are solved by these elements from Namuduri, both Namuduri and Kimoni teach analogous arts of battery systems with charging/discharging, and with Namuduri being a hybrid electric vehicle (see at least abstract), both Namuduri and Kimoni are in the analogous arts of battery powered controllers.
It would have been obvious to a person having ordinary skill in the art to modify Kimoni with Namuduri to provide improved flexibility, longevity, and safety.
The applicant has simply argued that the combination of references used for claim 1 (i.e. Kimoni and Namuduri) do not teach a broader version of Claims 1, 23, and 24. The examiner respectfully disagrees. In Claims 23 and 24, the examiner noted that ¶’s [73, 84-89, 107, 112, esp. 84-89 & 107], again the examiner notes especially ¶’s [84-89 & 107], of Namuduri teaches the comparison of input signals to predefined values to the performance parameters related to the received input signals. For the applicant’s convenience, see below:

    PNG
    media_image1.png
    397
    905
    media_image1.png
    Greyscale

It is noted in ¶’s [84, 85] that the ambient temperature is compared to the predefined “Threshold_ColdCrank temperature” to determine which power source to discharge. Power levels (i.e. State of Charge [SOC]) are also inherently compared to predefined levels.

    PNG
    media_image2.png
    1055
    909
    media_image2.png
    Greyscale

It is noted in ¶’s [86, 87] that the ambient temperature and power levels are compared (ambient temperature to a predefined “AutoStart_Temp_Limit” while power level to inherent predefined threshold in the programming of the controller).

    PNG
    media_image3.png
    684
    907
    media_image3.png
    Greyscale

In ¶’s [87-89], Namuduri explicitly compares SOCs to a predefined value for the performance parameter (ESS1_AutoStart_LowerLimit) while again the temperatures are compared together. While for ¶[107], it is more of the same. In fact, Kimoni teaches the routing of power from storage devices based on comparison of input values to predefined values for the performance parameters (see e.g. SOC in ¶[06]), but Kimoni only describes this routing for a single energy storage device per system.

    PNG
    media_image4.png
    568
    909
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    684
    848
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    680
    815
    media_image6.png
    Greyscale

As the applicants only employed a broader version of the limitations of the dependent claims in their amendments, and omitted to argue why the rejections, and the citations from the dependent claims were improper, the rejections stand. Therefore, the applicant’s arguments have been respectfully refuted.
Kimoni is silent to the routing is based on an age of the lithium ion battery & a number of charge/discharge cycles of the lithium ion battery.
Huang teaches the routing is based on an age of the lithium ion battery & a number of charge/discharge cycles of the lithium ion battery. (Figs. 3 & 4, ¶’s [17, 22, 29, 41, 85, esp. 17, 41, 85] describes that the internal resistance is used for the routing, where the internal resistance is both based upon and calculated by the use of the age and charge/discharge cycle number of the batteries, where one of the batteries would apply to the batteries of the combination of Kimoni and Namuduri and the other battery would apply to the ultra/super capacitor of the combination). Huang teaches this method serves to improve the lifetime of the batteries (¶[05]) and power efficiency (¶’s [17, 05, 63, 93, 95, 98, 99]). One having ordinary skill in the art understands that taking into account health of the energy storage devices along with the current parameters of the energy storage devices serves to improve the safety of the system, as a battery system which does not take these features into account risk gassing, explosions, fire, heat damage, etc. Thus, this prior art combination is analogous together and to the present application.
It would have been obvious to a person having ordinary skill in the art to modify Kimoni in view of Namuduri with Huang to provide improved efficiency and lifetime.
Dependent Claims 23 and 31, the combination of Kimoni, Huang, and Namuduri teaches one of the input signals indicates an ambient temperature, and wherein controlling discharging of the battery unit further comprises comparing the ambient temperature against a predetermined maximum battery operating temperature and providing electrical power from the lithium ion battery to power the battery-operated asset tracker if the ambient temperature is less than or equal to the predetermined maximum battery operating temperature and providing electrical power from the supercapacitor to power the battery-operated asset tracker if the ambient temperature is more than the predetermined maximum battery operating temperature (see Namuduri ¶’s [73, 84-89, 107, 112, esp. 84-89 & 107] describes both being below and above the temperature thresholds, with ¶[107] describing power received from ultra/supercapacitor 42 being used to charge battery 40 when the ambient temperature is below a threshold).
Dependent Claims 24 and 32, the combination of Kimoni, Huang, and Namuduri teaches one of the input signals indicates an ambient temperature, and wherein controlling discharging of the battery unit further comprises comparing the ambient temperature against a predetermined minimum battery operating temperature and providing electrical power from the lithium ion battery to power the battery-operated asset tracker if the ambient temperature is more than or equal to the predetermined minimum battery operating temperature and providing electrical power from the supercapacitor to power the battery-operated asset tracker if the ambient temperature is less than the predetermined minimum battery operating temperature (see Namuduri ¶’s [73, 84-89, 107, 112, esp. 84-89 & 107] describes both being below and above the temperature thresholds, with ¶[107] describing power received from ultra/supercapacitor 42 being used to charge battery 40 when the ambient temperature is below a threshold).
Claims 9,12,22,26,29, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kimoni in view of Namuduri and Huang, further in view of Nishikawa et al (JP 2018057091 A)
Dependent Claim 9, 22, 26, and 30, Kimoni is silent to one of the input signals indicates a charge current and controlling charging of the battery unit further comprises comparing the charge current against a predetermined charge current set point and routing the received electrical power to the lithium ion battery if the charge current is more than or equal to the predetermined charge current set point and routing the received electrical power to the supercapacitor if the charge current is less than the predetermined charge current set point, one of the input signals indicates a charge current, and wherein controlling discharging of the battery unit further comprises comparing the charge current against a predetermined charge current set point and providing electrical power from the lithium ion battery to power the battery-operated asset tracker if the discharge current is more than or equal to the predetermined discharge current set point and providing electrical power from the supercapacitor to power the battery-operated asset tracker if the discharge current is less than the predetermined discharge current set point.
Nishikawa one of the input signals indicates a charge current and controlling charging of the battery unit further comprises comparing the charge current against a predetermined charge current set point and routing the received electrical power to the lithium ion battery if the charge current is more than or equal to the predetermined charge current set point and routing the received electrical power to the supercapacitor if the charge current is less than the predetermined charge current set point (the abstract describes these features [capacitor 14, similar to a supercapacitor; battery 15; solar battery is a solar energy, with current being the solar energy availability parameter], describes this method serves to provide improved efficiency, and ), and one of the input signals indicates a charge current, and wherein controlling discharging of the battery unit further comprises comparing the charge current against a predetermined charge current set point and providing electrical power from the lithium ion battery to power the battery-operated asset tracker if the discharge current is more than or equal to the predetermined discharge current set point and providing electrical power from the supercapacitor to power the battery-operated asset tracker if the discharge current is less than the predetermined discharge current set point (just as Nishikawa performs the switch for charging, one having ordinary skill in the art understands that as batteries cannot be cycled as often as supercapacitors, by preventing charging at lower current threshold serves to improve the longevity of the battery)
It would have been obvious to one of ordinary skill in the art to modify Kimoni in view of Namuduri and Huang with Nishikawa to provide improved efficiency and battery longevity.
Dependent Claims 12 and 29, Kimoni is silent to the received electrical power is provided by a solar power system, and one of the input signals indicates solar energy availability.
Nishikawa teaches the received electrical power is provided by a solar power system, and one of the input signals indicates solar energy availability (the abstract describes these features [capacitor 14, similar to a supercapacitor; battery 15; solar battery is a solar energy, with current being the solar energy availability parameter], describes this method serves to provide improved efficiency, while one having ordinary skill in the art understands that solar power systems serve to improve long-lasting capabilities of remote power systems, as it does not have to be connected to grid to recharge the battery, and as the battery does not have to last until another charge every so often in remote system, the size of the battery/capacitor units can be smaller as well).
It would have been obvious to a person having ordinary skill in the art to modify Kimoni in view of Namuduri and Huang with Nishikawa to provide improved efficiency, size, and  long-lasting power.
Claims 10, 11, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kimoni in view of Namuduri and Huang, further in view of Dias et al (USPGPN 20020117993)
Dependent Claims 10, 11, 27, and 28, Kimoni is silent to one of the input signals indicated an ambient temperature and controlling charging of the battery unit further comprises comparing the ambient temperature against a predetermined maximum battery operating temperature and routing the received electrical power to the lithium ion battery if the ambient temperature is less than or equal to the predetermined maximum battery operating temperature and routing the received electrical power to the supercapacitor if the ambient temperature is more than the predetermined maximum battery operating temperature (Claim 10) and one of the input signals indicated an ambient temperature and controlling charging of the battery unit further comprises comparing the ambient temperature against a predetermined maximum battery operating temperature and routing the received electrical power to the lithium ion battery if the ambient temperature is less than or equal to the predetermined maximum battery operating temperature and routing the received electrical power to the supercapacitor if the ambient temperature is more than the predetermined maximum battery operating temperature (Claim 11; while ¶[107] of Namuduri describes charging when compared to an ambient temperature threshold, it is not necessarily the max/minimum)
Dias teaches one of the input signals indicated an ambient temperature and controlling charging of the battery unit further comprises comparing the ambient temperature against a predetermined maximum battery operating temperature and routing the received electrical power to the lithium ion battery if the ambient temperature is less than or equal to the predetermined maximum battery operating temperature, and one of the input signals indicated an ambient temperature and controlling charging of the battery unit further comprises comparing the ambient temperature against a predetermined maximum battery operating temperature and routing the received electrical power to the lithium ion battery if the ambient temperature is less than or equal to the predetermined maximum battery operating temperature (¶[24] describes the charging of a battery is not performed when outside of maximum and minimum limits of ambient temperature, which one having ordinary skill in the art understands is done to prevent deterioration and thus improve longevity of the battery).
It would have been obvious to a person having ordinary skill in the art to modify Kimoni in view of Namuduri and Huang with Dias to provide improved battery longevity.
The combination of Kimoni, Huang, Namuduri, and Dias teaches routing the received electrical power to the supercapacitor if the ambient temperature is more than the predetermined maximum battery operating temperature, and routing the received electrical power to the supercapacitor if the ambient temperature is more than the predetermined maximum battery operating temperature (Namuduri teaches routing of power to/from either the supercapacitor or the battery based on ambient temperature for discharging in ¶’s [84-89, 107], it is more based on discharging, and Dias teaches that at some limits, battery charging is stopped, while one having ordinary skill in the art understands that batteries have smaller temperature range sensitivity than super capacitors [official notice taken], the combination of the two with Kimoni would serve to meet the problem solved by the Dias reference, see ¶’s [76, 77, 91-94, 107] of Namuduri, namely to still be able to take in charge from irregular power generation [e.g. brake regeneration] while preventing deterioration of the battery).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859